Citation Nr: 0740410	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-43 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
November 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for an acquired psychiatric disorder, to 
include PTSD.  In August 2006, the veteran testified at a 
hearing before the Board.  In November 2006, the Board 
remanded the claim for additional development.


FINDING OF FACT

The veteran's diagnosed psychiatric disorders (PTSD, panic 
disorder with agoraphobia, anxiety disorder, major 
depression, intermittent explosive disorder, 
irritability/anger management syndrome, obsessive-compulsive 
disorder) first manifested many years after his separation 
from service and are unrelated to his period of service or to 
any incident therein.  


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002);  38 C.F.R. 
§ 3.303 (2007).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).  Service connection may also be 
established for certain chronic diseases, including 
psychoses, manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).   

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2007).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007); 38 U.S.C.A. § 1154(b) 
(West 2002).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 
Vet. App. 155 (1993).  In determining whether documents 
submitted by a veteran are credible, the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991). 

The veteran contends that he suffers from an acquired 
psychiatric disorder, to include PTSD, as a result of the 
combat stressors he experienced when he was assigned to the 
Special Forces in Vietnam and along the Cambodian border in 
1957 and 1958.   

The veteran's Form DD-214, Armed Forces of the United States 
Report of Transfer or Discharge, lists his military 
occupational specialty as warehouse specialist, and shows 
that he received the Good Conduct Medal.  That award 
indicates service but does not denote combat.  There is no 
evidence that he served in the Special Forces or that he 
served in Vietnam.  As the veteran does not have a confirmed 
history of engaging in combat with the enemy during service, 
his alleged stressors must be verified.  

According to the National Personnel Records Center (NPRC), 
the vast majority of the veteran's service records are 
presumed to have been destroyed in a fire in 1973.  When a 
veteran's records have been destroyed, VA has an obligation 
to search for alternative records that might support the 
veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
In a letter dated in December 2003, the RO advised the 
veteran of the loss of his service medical records.  The RO 
exhausted all efforts to obtain the needed service records 
and made a formal finding of unavailability on June 2004.  

The veteran alleges that he served in Vietnam beginning in 
1958 with a Special Forces unit and was involved in several 
combat-related situations where he acted as an ammunitions 
expert.  He contends that he had three weeks of jump school 
at Danang and that his Special Forces Group (Airborne) was 
involved in covert operations.  

The first post-service clinical evidence of record of 
symptoms of a psychiatric disorder is a January 1995 private 
medical report where the veteran complained of difficulty 
dealing with stressors during the day.  The diagnosis was 
panic attacks and anxiety.  

Private medical records dated from January 1995 to December 
2002 show that the veteran received intermittent treatment 
for anxiety disorder, depression, panic disorder with 
agoraphobia, and obsessive-compulsive disorder.  

VA medical records dated from April 1998 to February 2007 
show that the veteran received intermittent treatment for 
various psychiatric disorders, including PTSD, panic disorder 
with agoraphobia, intermittent explosive disorder, major 
depression, phobias, anxiety disorder, bereavement, 
irritability/anger management syndrome, and alcohol abuse.    

The veteran submitted several lay statements from family and 
friends dated in October 2003 and February 2004 in support of 
his claim.  The veteran's friend attested to his bad temper 
and mood swings.  His brother and son stated that although 
the veteran was a good provider to his family, he also 
suffered from anxiety, depression, suicidal thoughts, and had 
a drinking problem.  The veteran's wife attested to him 
suffering from nightmares, a bad temper, anxiety, depression, 
and fear.  She also reported that the veteran had a drinking 
problem, attempted suicide on two occasions, and had a 
breakdown in 1976.  

The veteran also submitted a January 2006 Social Security 
Administration (SSA) decision showing that he was awarded SSA 
benefits for a primary diagnosis of anxiety disorders.  The 
SSA records do not provide any information regarding any of 
the veteran's claimed in-service stressors.  

The veteran provided an article regarding Green Beret Special 
Forces Operations in Vietnam.  This article did not show that 
the veteran participated in any Green Beret activities and 
did not provide information that would verify any of the 
veteran's claimed in-service stressors.  

The veteran and his wife testified before the Board at a 
travel board hearing in August 2006.  Testimony revealed that 
the veteran served in Vietnam with the Special Forces from 
November 1958 to November 1959 as an explosives engineer.  He 
testified that he set ambushes with homemade explosives and 
mines, and his main objectives were insurgency, counter-
insurgency, guerrilla warfare, and counter-guerrilla warfare.  
He stated that he reported to the CIA and not the military.  
He reported that he was part of the Village Protection Plan 
and helped to train the villagers to defend themselves.  He 
further testified that he had been in charge of a mission in 
Nha Trang where he blew up a truck with 21 Viet Cong in it, 
and that seeing the burning bodies flying everywhere 
traumatized him.  The veteran reported that he had a friend 
named [redacted] who was nicknamed "[redacted]" that was shot and 
killed right next to the veteran.  He stated that he had also 
heard of a man named [redacted] who died before the veteran 
had gotten to Vietnam.  He testified that he had seen many 
Vietnamese, including children and babies, that had been 
killed by the Viet Cong to terrorize the villagers.  He 
reported experiencing psychiatric symptoms as soon as 
President Johnson took over.  He stated that he suffered from 
flashbacks, nightmares, and suicidal and homicidal thoughts.  
The veteran's wife testified that he had tried to kill 
himself by overdosing a couple of times, and the last time 
was in 1988.  The veteran reported having a breakdown in 1976 
where he could not work for an entire year or go to the store 
without having one of his children accompany him.  He also 
stated that his missions during Vietnam were classified 
information, and he did not speak of them until 1996.  

In a February 2007 private medical report, the veteran's 
physician stated that she first began treating him in July 
2002 for interpersonal difficulties, internal distress, and 
marital maladjustment.  He also had reported substantial 
depression and anxiety attacks where he would experience 
palsy, large motor weakness, jaw tremors, eye ticks, and 
other intrapsychic distress.  She stated that the veteran 
denied any combat experience at the time, but currently was 
able to talk openly about his experiences with the Special 
Forces due to the release of his confidentiality requirement.  
She stated that she would more accurately change his original 
diagnosis to acute PTSD.  

The veteran has not alleged that his diagnosed alcohol 
dependence is related to service.  However, a claim for 
service connection for substance abuse cannot succeed because 
Congress has specifically provided that no compensation shall 
be paid if the disability is the result of abuse of alcohol 
or drugs.  38 U.S.C.A. § 1110 (West 2002).

With regard to whether the veteran is entitled to service 
connection for the PTSD with which he has been diagnosed, the 
Board finds that he is not.  

The Board concedes that the veteran carries a diagnosis of 
PTSD.  As such, the focus turns on whether the veteran's 
alleged stressors have been adequately confirmed.  The United 
States Army and Joint Services Records Research Center 
(JSRRC) made a formal finding in June 2006 that there was a 
lack of information provided to verify stressors in 
connection with the veteran's PTSD claim.  The JSRRC found 
that there was no evidence of record in the veteran's file 
showing exposure to in-service stressors, and the veteran had 
not submitted specific stressor information which met the 
minimum criteria for submission to the JSRRC for 
verification. 

The Board finds that there is no evidence to support 
establishing a stressor for PTSD.  The credible and probative 
evidence is against the veteran's contention that he 
experienced stressors in service which have led to a 
diagnosis of PTSD.  Therefore, service connection for PTSD 
must be denied.

With regard to whether the veteran is entitled to service 
connection for the panic disorder with agoraphobia, anxiety 
disorder, major depression, intermittent explosive disorder, 
irritability/anger management syndrome, and 
obsessive-compulsive disorder with which he has been 
diagnosed, the Board finds that he is not.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current psychiatric disorders.  In addition, a psychosis was 
not diagnosed within one year of separation, so presumptive 
service connection for an acquired psychiatric disorder is 
not warranted.  

The veteran and his family and friends contend that his 
current psychiatric disorders are related to his active 
service.  However, as laypersons, they are not competent to 
give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board acknowledges that the veteran and his family and 
friends are competent to give evidence about what they 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of an acquired psychiatric disorder is in January 1995, 
approximately 36 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Furthermore, the competent evidence of 
record does not show that any current psychiatric disorder 
was incurred in or aggravated by service.

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's acquired 
psychiatric disorders, to include PTSD, developed in service.  
Therefore, the Board concludes that the psychiatric disorders 
were not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2004 and March 
2006; a rating decision in June 2004; a statement of the case 
in November 2004; and a supplemental statement of the case in 
July 2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2007 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to this claim because there is no competent evidence 
that the appellant's diagnosed psychiatric disorders are the 
result of any event, injury, or disease in service.  See 
38 C.F.R. § 3.159(c)(4) (2007).  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


